                    IN THE UNITED STATES DISTRICT COURT FOR
                   THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                    3:12-CV-519


SECURITIES AND EXCHANGE                       )
COMMISSION,                                   )
                   Plaintiff,                 )
                                              )              ORDER
v.                                            )
                                              )
REX VENTURE GROUP, LLC                        )
d/b/a Zeekrewards.com,                        )
                       Defendants.            )



       THIS MATTER IS BEFORE THE COURT on the Securities and Exchange

Commission’s (“SEC”) Objections to the Receiver’s Applications for Fees and Expenses for the

Second Quarter of 2017 (Doc. No. 700) and the Fourth Quarter of 2017 (Doc. No. 703).

Although the SEC has requested a hearing, the Court finds that the filings are adequate for the

Court to make a decision.

       On November 30, 2018, the Court entered an Order overruling the SEC’s objections to

the Receiver’s Third Quarter of 2017 Fee Application. (Doc. No. 714). The SEC’s objections to

the Second and Fourth Quarter Applications are essentially the same as those raised to the Third

Quarter Application: “vague, repetitive [time] entries, block billing and lumping of tasks, … an

inefficient staffing model and … undisclosed rate increases.” (Doc. Nos. 700, 703, p. 2). Neither

the Second Quarter nor the Fourth Quarter objections raise any substantive issues that were not

previously briefed by the Receiver and the SEC in the Third Quarter objections. The Court has

reviewed these objections again specifically with respect to the Second and Fourth Quarter Fee

Applications and overrules those objections pursuant to the rationale set forth in the Order of

November 30, 2018.
                                                  1
        IT IS THEREFORE ORDERED THAT the SEC’s objections to the Second and Fourth

Quarter 2017 Fee Applications are overruled, and the Receiver’s Application for Fees and

Expenses for the Fourth Quarter of 2017 is approved.1 A separate Order will be entered

approving the amounts requested in the application.


                                             Signed: May 9, 2019




1 The Court has already granted the Receiver’s Application for Fees and Expenses for the Second Quarter of 2017.
See Doc. No. 637. The SEC’s objection seeks a reduction in the amount that was awarded.

                                                       2
